 



Exhibit 10.1



(IDENIX PHARMACEUTICALS LOGO) [b65143ipb6514301.gif]


     
Idenix Pharmaceuticals, inc.
   
 
   
One Kendall Square
  Main Tel: 617.995.9800
Building 1400
  Main Fax: 617.995.9030
Cambridge MA 02139
  www.idenix.com



January 4, 2007
CONFIDENTIAL
Douglas L. Mayers, M.D.
9 Oak Ridge Drive
Newtown, Connecticut 06470
Dear Doug:
On behalf of Idenix Pharmaceuticals, Inc. (“Idenix”), I am pleased to offer you
the position of Executive Vice President and Chief Medical Officer, reporting
directly to me as Chief Executive Officer and Chairman of the Board. The terms
of your employment are set forth below.

1.   Commencement; Your employment will commence on January 22nd, 2007. Upon
commencement of your employment, you may expect that the Board will elect you as
an executive officer of Idenix and that you will be thereafter an “officer” of
Idenix within the meaning of Rule 16a-1 (f) under the Securities Exchange Act
and an “executive officer” within the meaning of Rule 3b-7 under the Exchange
Act.   2.   Base Salary: Your semi-monthly salary will be $12,500 (equivalent to
an annual rate of $300,000), subject to applicable withholding and payable in
accordance with normal payroll practices of Idenix. The Base Salary shall be
reviewed annually for additional increases, if any, which is the sole discretion
of the Idenix Board of Directors. After any such increase, the term “Base
Salary” as utilized herein shall thereafter refer to the increased amount. Base
Salary shall not be reduced at any time without your express prior written
consent.   3.   Equity: As soon as practicable following the commencement of
your employment, the Company will recommend to its Board of Directors that you
be granted, pursuant to the 2005 Idenix Pharmaceuticals, Inc. Stock Incentive
Plan, options to purchase 100,000 shares of Idenix’s common stock. The exercise
price of such option will be the current fair market value of Idenix’s common
stock on the date of grant. Except as otherwise contemplated and provided by
paragraph 9 hereof, the option will vest ratably over a 48-month period
beginning on the last day of the month in which your employment commences. In
addition, you shall have annual performance targets and opportunities to be
awarded additional equity awards and incentives. Such awards may include stock
options, restricted stock grants and other equity linked incentives. The actual
type of award and number of shares to be awarded under such target equity
opportunity shall be subject to annual approval by the Board and conditioned
upon the achievement of annual performance targets established by the Board.
Currently, it is anticipated that the target equity award would be comprised of
an annual grant of options to purchase 40,000 shares of Idenix’s common stock on
terms and conditions with respect to exercise price and vesting substantially
similar to the initial “new hire” grant described above.

B-1



--------------------------------------------------------------------------------



 



4.   Benefits: Upon the commencement of your employment, you will be eligible to
participate in all benefit plans Idenix provides generally to its senior level
executives, subject to, and on a basis consistent with, the participation
requirements and other terms and conditions of such plans and programs. Such
programs currently include medical, dental, disability, life insurance and a
401(k) plan. You will be eligible to accrue four weeks of vacation per calendar
year and such vacation carryover as is set forth in the policy approved by the
Board.   5.   Location: This position is based at Idenix’ offices in Cambridge,
Massachusetts.   6.   Relocation: In connection with your relocation to the
Cambridge, Massachusetts area, Idenix will provide you relocation assistance in
the type and amount offered to other Idenix senior level executives. Such
assistance includes amounts required to gross up the aggregate of all the
foregoing to offset any related additional income tax liabilities. Idenix’s
obligation to make the payments contemplated by this paragraph 6 will terminate
on the 2nd anniversary of your employment commencement.   7.   Sign-on Bonus: In
connection with your commencement of employment, Idenix will pay to you within
the first 30 days of your employment, a lump sum amount of $300,000. Such amount
will be included and reported as bonus income on 2007 Form W-2 and will be
subject to applicable withholding taxes. You agree that if you voluntarily
terminate your employment with Idenix or are terminated by Idenix for cause
during the 12 month period immediately following the commencement of your
employment such amount will be repayable in whole or part to Idenix.
Specifically, if you voluntarily terminate your employment or Idenix terminates
your employment for cause on or prior to the 3st anniversary of your employment
commencement, you will be liable for repayment of 100% of such amount.   8.  
Incentive based compensation: In your role as Executive Vice President, you are
eligible for an annual target cash bonus (“Target Bonus”) equal to 50% of your
Base Salary. The actual cash bonus may range from 0% to a maximum aggregate
amount of 200% of the target bonus. Your Target Bonus as a percentage of Base
Salary may, at the discretion of the Board, be periodically reviewed for
increase. After any such increase, the term “Target Bonus” as used herein shall
thereafter refer to the increased amount. The Target Bonus shall not be reduced
at any time without your express prior written consent.   9.   Termination: You
and Idenix each agree that your employment with Idenix is that of an employee at
will. Both you and Idenix have the right to terminate your employment at any
time for any or no reason, subject to the consequences provided herein.

A)   In the event Idenix terminates your employment for reasons other than Cause
(as defined in       Appendix A hereto), or you terminate your employment for
Good Reason (as defined on Appendix A hereto), you will be entitled to receive
the following:

  1.   Lump sum payment equivalent to one year of Base Salary and the greater
of: (i) the Target Bonus; or (ii) the bonus you earned in the year preceding the
year in which the termination of your employment occurs, less any and all
applicable taxes and withholdings;     2.   Immediate vesting and exercisability
of all outstanding equity awards; and

B-2

(IDENIX PHARMACEUTICALS LOGO) [b65143ipb6514302.gif]  One Kendall Square,
Building 1400 l Cambridge MA 02139 l Main Tel: 617.995.9800 l Main Fax:
617.995.9030 l www.idenix.com



--------------------------------------------------------------------------------



 



  3.   Provided you timely elect and remain eligible for benefits continuation
pursuant to the federal “COBRA” laws, continued payment by Idenix of premiums
for you (and your covered dependents) under the group health, dental, disability
and life insurance coverage at the active employee rates for a period of
12 months subsequent to the date of your termination. Any such payments and
related coverage shall be discontinued in the event that you obtain
substantially equivalent substitute coverage from another employer or provider
during such 12 month period.

B)   Termination Within One Year After a Change in Control. If your employment
is terminated by Idenix (or any successor to Idenix) without Cause or you
terminate your employment for Good Reason, in each case within one (1) year
following a Change in Control (as defined in Appendix A hereto) in addition to
the payments, benefits and entitlements provided pursuant to Paragraph 9A
hereof, you shall also be entitled to an additional lump-sum amount equivalent
to one year of Base Salary and the greater of your Target Bonus or the actual
bonus for the year preceding the year in which termination of employment occurs,
payable as soon as practicable following the termination of employment.

  1.   Excise Tax Provision. Anything herein to the contrary notwithstanding, to
the extent that any payment, entitlement or benefit provided under this
Agreement or any other agreement, plan, policy, program or arrangement of the
Company (the “Payments”) would be subject to the imposition of the excise tax
imposed under Section 4999 of the Interna] Revenue Code of 1986, as amended (the
“Code”), or any similar Federal or state law (an “Excise Tax”), the Payments
shall be reduced (but not below zero) to the maximum amount as will result in no
portion of the Payments being subject to such Excise Tax (the “Safe Harbor
Cap”), but only if the net after-tax amount that would be received by the
Employee, taking into account all applicable Federal, state and local income
taxes and the imposition of the Excise Tax, is greater than the net after-tax
amount, similarly determined, that would be received by the Employee if Payments
are not reduced to the Safe Harbor Cap. Unless the Employee has given prior
written notice specifying a different order to the Company to effectuate the
reductions described in the preceding sentence, the Company shall reduce or
eliminate the Payments to the Safe Harbor Cap, by first reducing or eliminating
those payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments. Any notice given by the Employee pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Employee’s rights and entitlements to any
benefit, entitlement or compensation.

C)   The obligation of Idenix to make the payments and provide the benefits
described in paragraph A and B above are conditioned upon the execution,
delivery and honor by you of a release of claims upon the termination of your
employment. The form of waiver and release of claims is set forth as Appendix B
to this letter. In addition, in exchange for the payments and benefits described
above you agree that for a period of one year following the termination of
employment, you shall not, without express prior written approval of Idenix,
directly or indirectly, knowingly solicit any employee of Idenix or any of its
affiliates, to leave the employ of such entity.   10.   Section 409 A Treatment:
If any payment, compensation or other benefits provided to you in connection
with your employment termination is determined, in whole or in part, to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and you

B-3

(IDENIX PHARMACEUTICALS LOGO) [b65143ipb6514302.gif]  One Kendall Square,
Building 1400 l Cambridge MA 02139 l Main Tel: 617.995.9800 l Main Fax:
617.995.9030 l www.idenix.com



--------------------------------------------------------------------------------



 



    are a specified employee as defined in Section 409A(2)(B)(i), no part of
such payments shall be paid before the day that is six (6) months plus one
(1) day after the date of termination (the “New Payment Date”) if necessary to
avoid adverse treatment under Section 409A of the Code. The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of termination and the New Payment Date shall be paid to you in a lump
sum on such New Payment Date. Thereafter, any payments that remain outstanding
as of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this letter agreement.   11.   Disclosure of Inventions: This offer is
conditioned on your agreement, that as an employee of Idenix, you will make full
and prompt disclosure to Idenix of all inventions, improvements, modifications,
discoveries, creations, methods, processes and developments which are created,
made, or reduced to practice by you alone, under your direction or with others
in connection with or relating to Idenix’s then present or planned business or
research and development activities during the term of your employment, whether
or not such developments are patentable or protected as confidential
information, and whether or not such developments are made or conceived during
normal working hours or on or off the premises of Idenix (all of which are
hereinafter collectively termed “Developments”).   12.   Assignment of
Inventions: By your acceptance of this offer of employment, you agree to assign
and do hereby assign to Idenix all your title, interests and rights, including,
without limitation” intellectual property rights, in and to any and all
Developments, and you agree to assign to Idenix any and all patents and patent
applications arising from such Developments, and to execute and deliver such
assignments, patents and patent applications and other documents (including,
without limitation, power of attorney) as Idenix may direct. Additionally, you
agree to cooperate fully with Idenix both during and after the term of your
employment, to enable Idenix to secure and maintain rights in said Developments
assigned to Idenix in any and all countries. In the event that any of such
Developments are by operation of applicable law excluded from this assignment,
you agree that Idenix shall have a non-exclusive, fully paid license to use for
all purposes any such Developments not assigned to Idenix.   13.   No Conflict:
By your acceptance of this offer of employment, you hereby represent that you
are not bound by the terms of any agreement with any previous employer or other
party to refrain from competing, directly or indirectly, with the business of
such previous employer or any other party. You further represent that your
acceptance of this offer of employment and employment by Idenix does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by you in confidence or in trust prior to your
employment with Idenix.   14.   Nonsolicitation of employees: By your acceptance
of this offer of employment, you shall not, without the express prior written
approval of the Company, either directly or indirectly, knowingly solicit any
employee of the Company or it’s affiliates (or any employee who was employed by
the Company or any of it’s affiliates) at any time within your employment with
the Company and a period of one year following the termination of your
employment.   15.   Noncompetition: In consideration of your employment by the
Company according to the terms of this offer, you shall not, without the express
written approval of the Company, engage in a

B-4

(IDENIX PHARMACEUTICALS LOGO) [b65143ipb6514302.gif]  One Kendall Square,
Building 1400 l Cambridge MA 02139 l Main Tel: 617.995.9800 l Main Fax:
617.995.9030 l www.idenix.com



--------------------------------------------------------------------------------



 



    “Competitive Business”, directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of it’s Affiliates is engaged in business during your employment
and a period of one (1) year after termination in the event Idenix terminates
your employment for reasons other than Cause, or you terminate your employment
for Good Reason. For purposes of clarification, the noncompetition provision
shall not apply at any time during which the company is not paying severance
under section 9. For purposes of this offer, the term “Competitive Business”
shall mean a commercial, for profit entity that discovers, develops and
commercializes therapeutics for the treatment of HBV, HCV and HIV.   16.  
Confidential Information of Prior Employers: You shall not use or disclose to
Idenix any information in violation of any agreements with or rights of any
prior employer, nor shall you use or provide to Idenix or bring to the premises
of Idenix, any copies or tangible embodiments of non-public information
belonging to or obtained from any such prior agreement.

In the position of Executive Vice President and Chief Medical Officer, you will
have access to valuable, confidential and proprietary information. Accordingly,
as a condition to commencing employment with Idenix, you will be required to
enter into a confidentiality and non-disclosure agreement in standard form
regarding the nondisclosure and nonuse of such valuable, confidential and
proprietary information.
If you agree with the above terms, please sign both copies of this letter
indicating your acceptance and return one copy to me at your earliest
convenience but in any event no later than January 8th, 2007. The second copy of
this letter is for your records. This offer of employment will expire on January
9th, 2007.
Very truly yours,

     
/s/ Jean-Pierre Sommadossi
 
Jean-Pierre Sommadossi
   
Chairman and Chief Executive Officer
   

ACCEPTED as of this 5 day of January, 2007

     
/s/ Douglas L. Mayers
   
 
Douglas L. Mayers, M.D.
   

B-5

(IDENIX PHARMACEUTICALS LOGO) [b65143ipb6514302.gif]  One Kendall Square,
Building 1400 l Cambridge MA 02139 l Main Tel: 617.995.9800 l Main Fax:
617.995.9030 l www.idenix.com



--------------------------------------------------------------------------------



 



Appendix A
“Change in Control” shall mean:
     (i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, becomes a “beneficial owner,” as such term is
used in Rule 13d-3 promulgated under that act, of fifty percent (50%) or more of
the Voting Stock of the Company, or Novartis Pharma AG disposes of its entire
interest in the Company’s Voting Stock;
     (ii) the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;
     (iii) all or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, at least fifty
percent (50%) of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company); or
     (iv) the Company combines with another company and is the surviving
corporation but, immediately after the combination, the shareholders of the
Company immediately prior to the combination hold, directly or indirectly, fifty
percent (50%) or less of the Voting Stock of the combined company (there being
excluded from the number of shares held by such shareholders, but not from the
Voting Stock of the combined company, any shares received by affiliates of such
other company in exchange for stock of such other company).
     For purposes of this definition of “Change in Control” the “Company” shall
include any entity that succeeds to all or substantially all of the business of
the Company and “Voting Stock” shall mean securities of any class or classes
having general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.
“Good Reason” to terminate your employment with Idenix shall be deemed to exist
if, there is: (i) any adverse change in your title or a material diminution in
your authority or responsibilities; (ii) a reduction in your Base Salary, the
Target Bonus or target equity amount; or (iii) the primary place of your
employment is relocated by Idenix to a location more than 40 miles from
Cambridge, Massachusetts.
“Termination for Cause” shall be the result of: (i) willful fraud or willful
material dishonesty in connection with the Employee’s employment by the Company;
(ii) intentional failure by the Employee to substantially perform the Employee’s
duties hereunder or gross neglect in the performance of such duties; (iii) gross
misconduct by the Employee that is materially detrimental to the Company’s
reputation! goodwill or business operations; (iv) a breach of any of the
Employee’s covenants; or (v) the conviction of, or plea of nolo contendere to, a
charge of commission of a felony; provided that prior to any Termination for
Cause Employee is given written notice with specificity of any such reasons and
a reasonable opportunity to cure if such a cure is reasonably possible.

B-6

(IDENIX PHARMACEUTICALS LOGO) [b65143ipb6514302.gif]  One Kendall Square,
Building 1400 l Cambridge MA 02139 l Main Tel: 617.995.9800 l Main Fax:
617.995.9030 l www.idenix.com



--------------------------------------------------------------------------------



 



Executive’s Release of Claims
AGREEMENT AND RELEASE
     THIS AGREEMENT AND RELEASE is executed by                              
(the “Executive”) releasing certain claims against Idenix Pharmaceuticals, Inc.,
a corporation domesticated under the laws of the State of Delaware (together
with its successors and assigns, the “Company”), and certain affiliated parties.
     WHEREAS, the Executive and the Company have entered into an letter
agreement as of            , 2007 (the “Letter Agreement”);
     WHEREAS, the Executive’s employment with the Company has terminated and as
such the Executive is due certain payments and entitlements pursuant to the
Letter Agreement subject to the Executive’s executing this Agreement and
Release.
     NOW, THEREFORE, in consideration of the payments set forth in paragraph 9
of the Letter Agreement and other good and valuable consideration, the Executive
agrees as follows:
          1. The Executive, on behalf of himself and his dependents, heirs,
administrators, agents, executors, successors and assigns, hereby releases and
forever discharges the Company and all of its current and former subsidiaries,
joint venturers, affiliates and executive benefit plans, and all of their
respective directors, officers, trustees, employees, successors and assigns
(collectively, the “Released Parties”), from any and all charges, controversies,
claims, wages, rights, agreements, actions, costs or expenses, causes of action,
obligations, damages, losses, promises and liabilities of whatever kind or
nature, in law or equity or otherwise, whether known or unknown, suspected or
unsuspected, from the beginning of time to the date the Executive executes this
Agreement and Release, including,but not limited to, any and all claims arising
out of, or relating to, the Executive’s employment with the Company or any
affiliate, or the termination thereof, including, but not limited to, claims
under the Age Discrimination in Employment Act (ADEA), as amended by the Older
Workers’ Benefit Protection Act (OWBPA) or any state counterpart, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act,
the Sarbanes-Oxley Act, the Americans With Disabilities Act of 1990 (ADA), the
Fair Credit Reporting Act, the Employee Retirement Income Security Act of 1974
(ERISA), the Family and Medical Leave Act (FMLA), the Massachusetts Fair
Employment Practices Act., the Massachusetts Civil Rights Act, the Massachusetts
Equal Rights Act, the Massachusetts Labor and Industries Act, the Massachusetts
Privacy Act, and the Massachusetts Maternity Leave Act, all as amended, all
claims of discrimination, retaliation or harassment under any applicable state
law or any local, state or federal law or regulation governing discrimination in
employment; all claims under state contract or tort law such as wrongful
termination, assault, invasion of privacy, breach of the implied covenant of
good faith and fair dealing, defamation or negligent or intentional infliction
of emotional distress and all claims for attorneys’ fees.
          Anything to the contrary notwithstanding in this Agreement and
Release, nothing herein shall release any Released Party from any claims or
damages based on (i) any right or claim that arises after the

B-7

(IDENIX PHARMACEUTICALS LOGO) [b65143ipb6514302.gif]  One Kendall Square,
Building 1400 l Cambridge MA 02139 l Main Tel: 617.995.9800 l Main Fax:
617.995.9030 l www.idenix.com



--------------------------------------------------------------------------------



 



date of this Agreement and Release, (ii) any right the Executive may have to
enforce paragraphs 2 3 and 9 of the Letter Agreement or this Agreement and
Release, (iii) any right the Executive may have to benefits or entitlements
under any applicable plan, policy, program, award or agreement of the Company or
any Affiliate, or (iv) the Executive’s eligibility for indemnification in
accordance with applicable laws or the Company’s restated certificate of
incorporation, as amended, or by-laws, or under any applicable insurance policy
with respect to any liability the Executive incurs or has incurred as an officer
of the Company.
          2. The Executive expressly acknowledges and agrees that this Agreement
and Release fully and finally releases and fully resolves any and all disputes
between him and any Released Party with respect to the claims released herein,
including those that are unknown, unanticipated or unsuspected or which may
hereafter arise as a result of the discovery of new or additional facts.
          3. The Executive understands and agrees that by entering into this
Agreement, he is waiving any and all rights or claims he might have under the
Age Discrimination in Employment Act as amendment by the Older Workers Benefits
Protection Act, and that he has received consideration beyond that to which he
was previously entitled. The Executive acknowledges that he has been provided a
period of at least twenty-one (21) calendar days in which to consider and
execute this Agreement and Release I he Executive further acknowledges and
understands that he has seven calendar days from the date on which he executes
this Agreement and Release to revoke his acceptance of this Agreement and
Release by delivering to the Company written notification of his intention to
revoke this Agreement and Release If the Executive so revokes his agreement to
this Agreement and Release he shall not be entitled to the payments, benefits
and other entitlements provided pursuant to paragraph 9 of the Letter Agreement
that are conditioned on him executing this Agreement and Release, This Agreement
and Release becomes effective when signed by the Executive unless revoked in
writing in accordance with this seven-day provision. To the extent that the
Executive has not otherwise done so, the Executive is advised to consult with an
attorney prior to executing this Agreement and Release.
     IN WITNESS WHEREOF, the Executive has executed this Agreement and Release
as of the date written below.

                       
 
  Executive        

             
 
  Date:        
 
     
 
   

B-8

(IDENIX PHARMACEUTICALS LOGO) [b65143ipb6514302.gif]  One Kendall Square,
Building 1400 l Cambridge MA 02139 l Main Tel: 617.995.9800 l Main Fax:
617.995.9030 l www.idenix.com